Citation Nr: 1744657	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a neck disability.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a heart disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.  

5.  Entitlement to service connection for a neck disability. 

6.  Entitlement to service connection for a bilateral knee disability.  

7.  Entitlement to service connection for a heart disability to include coronary artery disease also claimed as due to Agent Orange exposure.  

8.  Entitlement to an evaluation higher than 10 percent for residuals of sprain right ankle.  

9.  Entitlement to a compensable evaluation for bilateral hearing loss. 

10.  Entitlement to a compensable evaluation for residuals of fracture fifth metacarpal mid-shaft right hand.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 








INTRODUCTION

The Veteran had active service in the U.S Army from August 1974 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

As reflected on the title page, the Board has recharacterized the issues on appeal to include any potentially relevant psychiatric claims raised in the record to include depression and PTSD, and heart claims to include coronary artery disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The applications to reopen claims of service connection for disabilities of the heart neck, left knee and right knee are addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a heart disability was last denied in a January 2007 rating decision.  The evidence added to the record with regard to the heart since the January 2007 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.

2.  Service connection for a neck, left knee and right knee disability was last denied in a September 2008 rating decision.  The evidence added to the record with regard to the neck, left knee and right knee since the September 2008 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claims.
CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim for service connection for a heart disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received; the claim for service connection for a neck disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received; the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received; the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for a neck, heart, left knee and right knee disability.  Service connection for a right knee disability was denied in an August 1982 rating decision.  The RO found that a right knee disability was not established by the evidence of record and the bruise and/or contusion of the right knee cap was not found on last examination.  The Veteran was provided notice of this decision, and his appellate rights, by letter dated September 2, 1982.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The August 1982 decision denying service connection for a right knee disability became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

In a January 2007 rating decision, service connection for a heart and left knee disability was denied.  The RO also continued the denial of service connection for a right knee disability.  The RO found that there was no evidence showing that the disabilities were related to or was caused by active duty service.  The Veteran was provided notice of this decision, and his appellate rights, by letter dated January 30, 2007.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The January 2007 decision denying service connection for a heart, left knee and right knee disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

In a September 2008 rating decision, service connection for a neck, left knee and right knee disability was denied.  The RO found that there was no evidence showing that the disabilities were related to or was caused by active duty service.  
The Veteran submitted a notice of disagreement to the decision in December 2008 and a Statement of the Case was issued in June 2009.  The Veteran did not submit a VA Form 9 Substantive Appeal nor did he submit new and material evidence within the one year appeal period.  The September 2008 decision denying service connection for a neck, left knee and right knee disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Since the last final denial, the Veteran has submitted evidence describing an in service fall where he landed on his shoulder and hit his head which he argues caused his current neck problems.  He has also submitted evidence of an in service injury to his right knee when he fell and injury to his left knee while playing softball.  He argues that his current knee complaints are related to his in service injuries.  Alternatively, he claims that his current knee problems are secondary to altering his gait due to his service-connected ankle disability.  The Veteran also now claims that his heart disability is due to Agent Orange exposure.  

Service connection for a neck, heart, left knee and right knee disability was denied in the past because it was determined that the record failed to show that the disabilities were related to service.  After reviewing all of the evidence of record available at the time of the rating decisions and in light of the evidence received since those decisions to include the lay statements of record, outpatient treatment records and new theories of entitlement, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claims of entitlement to service connection for a neck, heart, left knee and right disability.  Accordingly, the claims are reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a neck disability is granted to this extent only.
      
New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a heart disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a left knee disability is granted to this extent only

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a right knee disability is granted to this extent only.  


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder, heart, neck, left knee and right knee disabilities.  With regards to his claim for an acquired psychiatric disorder, the Veteran reports a stressor involving the suicide of a fellow service member.  He recalled while starting guard duty in Germany a solider committed suicide in the arms room.  Although he did not witness the shooting, he reports that he entered the arms room and saw his body, and that he has had nightmares of that moment since.  

The Veteran further asserts that his heart disability is due to Agent Orange exposure.  He claims that he was a heavy equipment operator during service and that he was responsible for loading plane and helicopters.  He described loading barrels which had Agent Orange signs on them.  According to the Veteran, Agent Orange was stored in his compound in Camp Castle, Korea which was a few miles south of the DMZ.  His service personnel records reflect service in Korea from February 7, 1975 to March 6, 1976.

Additionally, the Veteran reports that during service in 1977 or 1978 he fell and landed on his shoulder and hit his head.  He attributes his current neck complaints to the in service fall.  The Veteran also claims that he injured his right knee when he fell and that he injured his left knee while playing softball during service.  He argues that his current knee complaints are related to his in service injuries.  Alternatively, he claims that his current knee problems are secondary to altering his gait due to his service-connected ankle disability.  

The Veteran has not been afforded a VA examination addressing the etiology of his psychiatric disability.  Furthermore, while the Veteran was afforded a VA examination in December 2012 and the VA examiner found that the Veteran's left and right knee disabilities were not related to service, the Veteran now claims that his knee disability may be secondary to his service-connected ankle disability.  An opinion on this theory of entitlement has not been obtained.  On remand, a current cervical spine examination should also be obtained.  Accordingly, a remand is warranted for proper adjudication of the above issues.  

Additionally, the Veteran has presented testimony to witnessing barrels marked as Agent Orange at Camp Castle between the time period from February 7, 1975 to March 6, 1976.  The RO has stated that the Veteran has not provided a window within 60 days of the alleged exposure to allow for verification with the U.S. Joint Services Records Research Center (JSRRC).  However, VA's duty to assist is not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Based on holding in Gagne, VA must submit multiple 60-day inquiries to the JSRRC sufficient to address the entire period of time identified by Veteran.  

The Veteran also appeals the denial of an evaluation higher than 10 percent for residuals of sprain right ankle, a compensable evaluation for bilateral hearing loss and a compensable evaluation for residuals of fracture fifth metacarpal mid-shaft right hand.  The record shows that the Veteran was last examined for VA disability purposes in 2012.  Since that time, he has expressed that his disabilities have worsened.  

Additionally, since the last VA examination the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

At present, the medical evidence of record to include the 2012 VA examinations does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right hand and ankle disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations. 

Pursuant to 38 U.S.C.A. § 5103A (d)(2) and 38 C.F.R. § 3.159 (c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Veteran has indicated that his disabilities have worsened since his last VA examinations and that the evidence of record does not accurately reflect his current disabilities.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, the claims are remanded.

Lastly, during his May 2016 hearing, the Veteran indicated that his service-connected disabilities prevented him from working.  In light of the Veteran's lay statements, the Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.  The Board notes, however, the Veteran has not been afforded an examination to determine what impact, if any, his service-connected disabilities either singly or cumulatively have on his ability to maintain employment.  On remand, the Veteran should be afforded such an examination.  Also, ongoing VA and private treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA outpatient treatment records since 2013 to include records from the Fort Smith and Fayetteville VA Clinics.  The AOJ should ensure that any audiometric test results conducted in the clinic setting, which may be stored separately from clinic records, are associated with the claims folder.

2.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.

3.  Follow the procedures set forth in M21-1, IV.ii.1.H.4.c. with regard to the Veteran's report of handling barrels marked as Agent Orange at Camp Castle for the time period of February 7, 1975 to March 6, 1975 while assigned to the 2nd Engineering Battalion.  The RO must submit requests that address the entire period from February 7, 1975 to March 6, 1975 even if such requests are made in multiple 60 day periods.   

4.  Schedule the Veteran for a VA examination to address the nature and etiology of any current neck disorders.  The examiner must be provided access to the appellant's VBMS file.  As to each and every neck disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  The examiner must take into account the February 1977 fall off the shower rack in service in which the Veteran landed on his right shoulder.  
A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

5.  Schedule the Veteran for a VA examination to address the nature and etiology of any current left and right knee disorders.  The examiner must be provided access to the appellant's VBMS file.  As to each and every left and right knee disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability was caused and/or aggravated beyond the normal progress of the disorder by the service-connected right ankle disability.  

In doing so, the VA examiner is advised that the Veteran was seen in January 1978 for injury to his right knee cap when he hit it against a radiator.  He was also treated in August 1979 for left knee pain from playing softball and was assessed with chrondomalcia.  

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

6.  Schedule the Veteran for a VA examination to determine if he has an acquired psychiatric disorder that is related to service.  Access to the VBMS must be made available to the examiner for review.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's acquired psychiatric disorder had its onset in service or was caused by service.  

In so doing, the examiner should consider the Veteran's reported stressor involving the suicide of a fellow service member.  The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

7.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected bilateral hearing loss disability.  Access to VBMS must be made available to the examiner.  All testing deemed necessary should be conducted and the results reported.  In accordance with the latest worksheets for rating hearing loss the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  The examiner must also address any functional impairment resulting from the hearing loss.  A rationale for any opinion expressed should be provided.

8.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected right hand and ankle disabilities.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating the hand and ankle, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.

In order to comply with Sharp v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1266 (2017), the examiner is asked to describe whether pain significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

9.  Schedule the Veteran for a VA examination to determine the impact his service-connected right ankle, right hand and hearing loss disabilities, either singly or cumulatively - have on his ability to obtain or retain employment in a physical and sedentary employment environment.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed.  A complete rationale for all opinions should be provided.

10.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


